8. Situation in Iran (vote)
- Before the vote
(ES) Mr President, I would just like to say that my Group supports the groups that put forward the motion for a joint resolution and will endorse it.
- Before the vote on paragraph 6
Mr President, I am sorry my amendments are being moved in this special way because of technical problems. I ask for support in replacing one word. So 'potential military use' would become 'potential military link'.
(The oral amendment was accepted.)
- Before the vote on paragraph 9
Mr President, it is again very simple. The insertion of one word: 'sincere cooperation'.
(The oral amendment was not accepted.)
- Before the vote on Amendment 9
Mr President, I regret to announce to the House that Mr Zamel Bawi, whose execution we asked to be stopped, was executed at 4 a.m. yesterday in Karoon prison in Ahwaz. Therefore I am moving an oral amendment to Mr Salafranca Sánchez-Neyra's existing amendment, on which I hope to obtain his agreement. The oral amendment relates to this execution and states that one of the inmates on death row is actually a European citizen, who was kidnapped from Syria. The other two are UNHCR refugees who had already obtained asylum in Norway.
The oral amendment reads as follows: 'Protests vehemently against the execution in Iran on 30 January 2008 at 4 a.m. local time of the Ahwazi activist Zamel Bawi, the 19th Ahwazi activist executed in the last 12 months, and urges the Iranian government to desist from executing the Dutch citizen and human-rights activist Faleh Abdulah al-Mansouri and the UNHCR-registered refugees Rasoul Ali Mazrea and Said Saki, whose resettlement to Norway has been secured, as well as to allow them to proceed to their countries of citizenship or refuge'. Then it continues as before: 'calls for the release of the Kurdish journalists Abdolvahed "Hiwa” Butimar and Adnan Hassanpour who have been sentenced to death'.
(The oral amendment was accepted.)
- Before the vote on paragraph 15
Mr President, when we mention all forms of torture, I propose inserting 'including extremely inhumane executions' because these occur, particularly executions with torture.
(The oral amendment was accepted.)
- Before the vote on paragraph 17
Mr President, this relates to existing text. The text already 'calls for minorities to be able to exercise all rights granted by the Iranian Constitution'. But even rights according to their own Constitution are not granted. So I propose the last part of the text should begin 'urges the Iranian authorities to act constitutionally and eliminate, in law and in practice, all forms of discrimination'. The rest would be unchanged. Thus they should act according to their own Constitution, which is not respected.
(The oral amendment was accepted.)
- Before the vote on paragraph 19
Mr President, I agree to withdraw this oral amendment because it is complementary to the consensus that has already been agreed. Paragraph 19 is about disregard by the Council and Commission of the ruling of the European Court. It has already been agreed in a compromise, so I agree to withdraw it.
- Before the vote on Amendment 3
(ES) Mr President, in a resolution of this political importance we are convinced that it is very helpful to have as much support and agreement in the House as possible.
With this in mind, we are proposing an oral amendment that would remove any value judgment from the original amendment and would make it a simple reference to a specific fact, which we could call a 'relevant fact' relating to the subject of the resolution, but, I repeat, eliminating any value judgment in order to achieve maximum support from the House.
The oral amendment would replace the text of the amendment with the following: 'notes the judgment of the Court of First Instance of the European Communities of 12 December 2006.' In other words, a simple mention, with no value judgment, of a relevant fact.
(The oral amendment was accepted.)
- Before the vote on Recital C
Mr President, I apologise. A technical problem caused my amendments to appear in such a special way. I am not such an enfant terrible as to torture you here.
But anyway, as they are tabled, I have to present them now. It is about the implementation of the additional protocol which Iran was urged to implement at the earliest possible date. My proposal is to add 'which is not yet the case'.
(The oral amendment was not accepted.)
- Before the vote on Recital H
Mr President, there is a very unpleasant use of cranes for public hangings, especially hangings including torture. So it is my proposal to insert after the words 'often by public hanging': 'for which cranes provided by Western companies are used'.
We are not pleased by it. I imagine nobody is pleased at this.
(The oral amendment was not accepted.)
- After Recital R
Mr President, this is an important amendment on which I ask for the attention of the House, because our own people and the citizens of the EU are endangered by some activities.
So, a new recital: 'whereas several EU Member States are participants in an international action to build democracy in Iraq and defend its people from terrorists trained and supplied also by outside powers, including Iran, which means that servicemen from EU Member States - citizens of the EU - are suffering losses and injuries caused by terrorist attacks to which Iran is not unconnected'.
Please give your support.
(The oral amendment was not accepted.)